               Case 2:20-cv-06431-WB Document 1 Filed 12/22/20 Page 1 of 25




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 KEVIN C. and THERESA C., Individually :
 and as Parents and Natural Guardians of                          :
 B.C.                                                             :
                                                                  :
                    Plaintiffs                                    :
                                                                  :
 vs                                                               :          CIVIL ACTION - LAW
                                                                  :        JURY TRIAL DEMANDED
 FOUNDATIONS BEHAVIORAL HEALTH:
 a/k/a UHS OF DOYLESTOWN, LLC;                                    :
 UHS OF DELAWARE, INC.;                                           :
 UNIVERSAL HEALTH SERVICES, INC.; :                                        JURY TRIAL DEMANDED
 GINA M. FUSCO, PSY.D.;                                           :
 MOHAMMEDYUSUF MODAN, M.D.;                                       :
 JON LYFORD; ANTHONY CUSATE;                                      :
 WENDY MONTE; DANA BACHMAN; :
 DONNA NEWTON-PUTIGNANO;                                          :
 AMY DOLLINGER; TIM (LAST NAME :
 UNKNOWN); BERNARD OTABIL;                                        :
 and UNKNOWN EMPLOYEES                                            :
                                                                  :
          Defendants                                              :
 ::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::

                                             COMPLAINT

I.        PRELIMINARY STATEMENT

          1.       This action is brought by Kevin C. and Theresa C., Individually and

 as Parents and Natural Guardians of B.C. (collectively referred to as “Plaintiffs”),

 against the named defendants under Section 504 of the Rehabilitation Act of 1973,

 29 U.S.C. § 794 (“Section 504”), the Americans with Disabilities Act, 42 U.S.C.

 § 12101 (“ADA”), and their federal and state implementing regulations, and

                                                            1
           Case 2:20-cv-06431-WB Document 1 Filed 12/22/20 Page 2 of 25




Pennsylvania tort law.

      2.      B.C. is a young man with severe Autism Spectrum Disorder (“ASD”)

who was devastatingly abused, injured and traumatized while entrusted to the full-

time care and supervision of a Pennsylvania psychiatric facility run by Defendant

Universal Health Services (“UHS”) of Delaware, locally known as UHS of

Doylestown, Pennsylvania, LLC, doing business as Foundations Behavioral

Health (“FBH”) in Doylestown.

II.   PARTIES

      3.      The Plaintiff, Kevin C., is an adult and competent individual who

resides at 3 Tania Court, Succasunna, New Jersey, and is the father and natural

guardian of the Plaintiff, B.C.

      4.      The Plaintiff, Theresa C., is an adult and competent individual who

resides at 3 Tania Court, Succasunna, New Jersey, and is the mother and natural

guardian of the Plaintiff, B.C.

      5.      B.C. is an adult, incompetent individual who resides with his parents

at 3 Tania Court, Succasunna, New Jersey.

      6.      Defendant Universal Health Services (“UHS”) is a Delaware

corporation that owns and manages healthcare facilities nationwide.             Its

management branch is Defendant UHS of Delaware. The address for both is

Universal Corporate Center, Post Office Box Number 61558, 367 South Gulph


                                          2
           Case 2:20-cv-06431-WB Document 1 Filed 12/22/20 Page 3 of 25




Road, King of Prussia, PA 19406.

      7.      The address of Defendants UHS of Doylestown, LLC, and FBH, is

833 East Butler Avenue, Doylestown, PA 18901. Upon information and belief,

Defendant FBH (“FBH”) has no separate corporate existence from UHS but, is

merely a component or subsidiary of UHS.

      8.      At all times relevant to this Complaint, Gina M. Fusco, Psy.D., is or

was the Chief Executive Officer of FBH. Upon information and belief, she was

responsible for the policy, practice, supervision, implementation, and conduct of

all FBH matters; the care, custody, and safety of all individuals residing in FBH,

including B.C., and for the hiring, training, supervision, discipline, retention,

reporting, staffing, and conduct of all FBH personnel.

      9.      At all times relevant to this Complaint, Jon Lyford is or was the

Director of Admissions at FBH. Upon information and belief, he was responsible

for ensuring that only patients capable of being treated safely and appropriately

would be admitted to FBH.

      10.     At all times relevant to this Complaint, Anthony Cusate was or is the

Director of Inpatient Services at FBH. On information and belief, he was

responsible for the care, custody, and safety of all individuals residing in FBH,

including B.C.

      11.     At all times relevant to this Complaint, Mohammedyusuf Modan,


                                          3
        Case 2:20-cv-06431-WB Document 1 Filed 12/22/20 Page 4 of 25




M.D., is or was a psychiatrist at FBH and was B.C.’s doctor at FBH. Upon

information and belief, he was responsible for B.C.’s care, custody, and safety.

      12.    At all times relevant to this Complaint, Wendy Monte, M.S., L.P.C.,

B.S.L. is or was a supervisor at FBH and was B.C.’s case manager at FBH. Upon

information and belief, she was responsible for B.C.’s care, custody, and safety.

      13.    At all times relevant to this Complaint, Donna Newton-Putignano,

M.S., B.C.B.A., is or was the Senior Director of Behavioral Services at FBH and

cared for B.C. at FBH.     Upon information and belief, she was responsible for

B.C.’s care, custody, and safety.

      14.    At all times relevant to this Complaint, Dana Bachman, R.N. is or was

the Assistant Director of Nursing at FBH and cared for B.C. at FBH. Upon

information and belief, she was responsible for B.C.’s care, custody, and safety.

      15.    At all times relevant to this Complaint, Amy Dollinger is or was the

Director of Compliance (Personal Injury and Risk Management) at FBH and cared

for B.C. at FBH. Upon information and belief, she was responsible for B.C.’s care,

custody, and safety.

      16.    At all times relevant to this Complaint, Bernard Otabil is or was an

employee at FBH and cared for B.C. at FBH.




                                         4
         Case 2:20-cv-06431-WB Document 1 Filed 12/22/20 Page 5 of 25




       17.   At all times relevant to this Complaint, Tim LNU (last name

unknown) is or was an employee at FBH and cared for B.C. at FBH.

       18.   At all times relevant to this Complaint, the other unknown Defendants

were employees at FBH and cared for B.C. at FBH.

       19.   At all relevant times, all individual Defendants were acting within the

scope of and in furtherance of their employment.

       20.   FBH, UHS, and all named Defendants were responsible for the safe

operation of FBH, in which B.C. resided, including providing a program of

services, care and supervision that was and is supposed to protect the residents of

the facility and protect and promote the physical and mental well-being of its

residents, including B.C.

III.   JURISDICTION AND VENUE

       21.   This Court has original jurisdiction over this case pursuant to 28

U.S.C. § 1331 because this case raises federal questions under federal law. The

Court has supplemental jurisdiction over the Plaintiffs’ state law claims pursuant

to 28 U.S.C. § 1367 because they are so related to Plaintiffs’ federal claims over

which the Court has original jurisdiction that the federal and state claims form part

of same case or controversy under Article III of the United States Constitution.

       22.   This Court also has jurisdiction over this case pursuant to 28 U.S.C.

§ 1332, as the matter in controversy exceeds $75,000, and Plaintiffs are citizens of


                                          5
          Case 2:20-cv-06431-WB Document 1 Filed 12/22/20 Page 6 of 25




New Jersey, while UHS is a Delaware corporation headquartered in Pennsylvania

and FBH, a.k.a. UHS of Doylestown, is a Pennsylvania corporation.

      23.    Plaintiffs’ claims and remedies are authorized by 28 U.S.C. §§ 2201

and 2202, providing for declaratory and any further relief deemed necessary and

proper.

      24.    All of the Defendants’ actions complained of herein have taken place

within the jurisdiction of the United States District Court for the Eastern District

of Pennsylvania. Venue is appropriate in this District pursuant to 28 U.S.C. § 1391.

IV. FACTUAL BACKGROUND

      25.    On January 5, 2019, at Plaintiffs’ home, B.C. was acting aggressively

towards his parents, younger brother and their family pet.

      26.    As a result of the aggressive actions of B.C., Plaintiffs were concerned

that he would harm himself or others.

      27.    As a result of the aggressive actions of B.C., it was determined that

he needed medical care and treatment.

      28.    On January 5, 2019, B.C. was placed in St. Claire’s Hospital

emergency room.

      29.    While at the emergency room at St. Claire’s Hospital, B.C. was placed

in four-points restraints.




                                          6
        Case 2:20-cv-06431-WB Document 1 Filed 12/22/20 Page 7 of 25




      30.    Thereafter, B.C. was transferred from the emergency room into the

St. Claire’s Crisis Unit. While in the crisis unit, B.C. was calmed and Plaintiffs

were able to bathe him on January 7, 2019.

      31.    During the time that the Plaintiffs were able to bathe their son on

January 7, 2019, they did not take notice of any traumatic bruising about his body.

Plaintiffs did note that B.C. had bruises on his wrists from restraints and on his

thigh from what they believed were caused interactions with their family dog.

      32.    On January 7, 2019, after Plaintiffs were able to bathe their son, B.C.

was transferred to the Defendant, FBH.

      33.    B.C. was treated on an in-patient basis at FBH from January 7, 2019

until January 13, 2019.

      34.    On January 13, 2019, B.C. was transferred from FBH to Doylestown

Hospital and then he was transferred to CHOP-Philadelphia Hospital.

      35.    During his in-patient hospitalization at FBH, the Defendant, Bernard

Otabil, was employed by FBH as a mental health technician.

      36.    In his capacity as a mental health technician, the Defendant, Bernard

Otabil, was to provide care, comfort, and treatment to B.C. while he was an in-

patient at Defendant, FBH.

      37.    During his in-patient hospitalization at FBH, B.C. was treated

violently by the Defendant, Bernard Otabil, who pushed B.C. to the floor multiple


                                          7
         Case 2:20-cv-06431-WB Document 1 Filed 12/22/20 Page 8 of 25




times and struck him multiple times.

      38.    Defendant, FBH, was in possession of videotaped evidence of the

Defendant, Bernard Otabil, pushing, shoving, striking and otherwise abusing B.C.

during his in-patient hospitalization at FBH.

      39.    Upon information and belief, the Defendant, FBH, did not monitor its

camera system which would have revealed the abuse perpetrated upon B.C. by

Bernard Otabil.

      40.    In fact, the Defendant, FBH, did not review its camera system for

videotaped evidence of the abuse perpetrated upon B.C. by Bernard Otabil until

the Defendant, FBH was investigated for criminal activity as a result of the injuries

suffered by B.C.

      41.    On January 13, 2019 during treatment of B.C., staff at FBH, while

showering B.C., noticed a “red rash” around his genital area. As a result, they sent

him to Doylestown Hospital. From Doylestown Hospital, B.C. was transferred to

CHOP-Philadelphia Hospital as referenced above.

      42.    At CHOP-Philadelphia Hospital, the Plaintiff, B.C., was treated by

Dr. Brian Brennan.

      43.    At CHOP-Philadelphia Hospital, Dr. Brennan diagnosed B.C. as

suffering from a lacerated spleen and a dorsal penile vein rupture.




                                          8
        Case 2:20-cv-06431-WB Document 1 Filed 12/22/20 Page 9 of 25




      44.   Dr. Brennan advised that the injuries sustained by B.C. were caused

by blunt force trauma to the abdominal cavity.

      45.   Additionally, Dr. Brennan ruled out the fact that the injuries suffered

by B.C. could have been self-inflicted.

      46.   Further, Dr. Brennan opined that the injuries sustained by B.C. as he

diagnosed were suffered during the time of his treatment of B.C. at FBH.

      47.   B.C. has been diagnosed with autism and, as a result, is a non-verbal

individual who was devastatingly abused, injured and traumatized while

entrusted to the full-time care and supervision of a Pennsylvania psychiatric

facility run by Defendant Universal Health Services (“UHS”) of Delaware,

locally known as UHS of Doylestown, Pennsylvania, LLC, doing business as

Foundations Behavioral Health (“FBH”) in Doylestown.

      48.   FBH employees, who were B.C.’s constant caretakers, caused B.C.’s

 injuries through abuse, or through extreme and reckless lack of care.

      49.   FBH’s actions, and the actions of all the named Defendants, were

 negligent, reckless, intentional and/or deliberately indifferent. All Defendants

 are liable for the damages and expenses incurred by B.C., and that will continue

 to be incurred by B.C., under federal and state law.




                                          9
       Case 2:20-cv-06431-WB Document 1 Filed 12/22/20 Page 10 of 25




     50.     As alleged above, at all times material and relevant hereto, the

 Defendant, Bernard Otabil, was acting in the course and scope of his authority

 consistent with his employment with the Defendant, FBH.

     51.     At all times material and relevant hereto, the Defendant, Bernard

 Otabil, was acting to further the business interests of the Defendant, FBH.

     52.     FBH and UHS have been repeatedly cited and sued for insufficient

 staffing, training, and various incidents of abuse, both locally and across the

 nation,     that    bear        striking        similarity   to   B.C.’s.     See

 http://uhsbehindcloseddoors.org/.

V.         CLAIMS ASSERTED

                                            COUNT I

           NEGLIGENCE, GROSS NEGLIGENCE AND RECKLESSNESS

                         PLAINTIFFS vs. FBH and UHS


     53.     Plaintiffs incorporate by reference all preceding and subsequent

 paragraphs in this Complaint.

     54.     At all times relevant to this Complaint, FBH and UHS had a duty

 under Pennsylvania law and federal and state statutes and regulations to

 appropriately supervise, educate, habilitate, and treat B.C.; to ensure that his

 program was safe, appropriate, properly staffed and supervised by appropriately




                                            10
        Case 2:20-cv-06431-WB Document 1 Filed 12/22/20 Page 11 of 25




trained individuals, and free from unreasonable and foreseeable risks of harm; to

hire, train, supervise, discipline, staff, and retain employees that could provide

safe, secure, and adequate supervision of B.C.; and to refrain from taking

unreasonable actions that would cause damages to B.C..

      55.    At all times relevant to this Complaint, Defendants FBH and UHS

 breached their duty to adequately hire, train, supervise, and discipline its staff

 and its program.

      56.    At all times relevant to this Complaint, Defendants FBH and UHS

 breached their duty to provide B.C. a safe, secure, and adequately staffed

 treatment program with reasonable care for the heightened needs of its clients,

 including B.C.

      57.    The Defendants owed B.C. a duty of care to prevent the conduct

 alleged, because, under the same or similar circumstances, a reasonable, prudent

 and careful person should have anticipated that injury to B.C. or to those in a

 like situation would likely result from the foregoing conduct.

      58.    Upon information and belief, employees of FBH, were inadequately

 trained and supervised, and were unfit and incompetent for their positions.

      59.    Upon information and belief, Defendants knew or should have

 known through the exercise of reasonable diligence that the level and quality of




                                         11
        Case 2:20-cv-06431-WB Document 1 Filed 12/22/20 Page 12 of 25




staffing provided for B.C. during the time period of January 7, 2019 through

January 13, 2019, was insufficient for B.C.; that FBH employees, agents, and

officers were inadequately trained and supervised, and were unfit for their

positions and potentially dangerous to disabled persons such as B.C.; and that

FBH employees such as Otabil were abusing FBH residents, including B.C..

      60.    Defendants, FBH and UHS, proximately and foreseeably caused the

 injuries to B.C. by failing to appropriately supervise B.C.’s program, to

 appropriately hire, train and supervise its staff at FBH, to ensure that an adequate

 number of trained staff were present at all times, and to develop and maintain a

 safe and appropriate residential program for B.C..

      61.    The Defendants’ conduct constituted negligence, gross negligence

 and recklessness and proximately caused B.C. significant damages.

      62.    The aforementioned conduct of Defendants was outrageous and/or

 done willfully, wantonly, and/or with reckless indifference to B.C.’s rights and

 directly and proximately caused his injuries.

      63.    Defendants knew or should have known that their acts of failing to

 adequately staff the unit and properly hire, train, and supervise their staff created

 an unreasonable risk of harm to the clients at FBH, including B.C.

      64.    Despite more than adequate notice of numerous instances of neglect

 and abuse of other patients at FBH and other similar UHS facilities due to, inter


                                          12
       Case 2:20-cv-06431-WB Document 1 Filed 12/22/20 Page 13 of 25




alia, inadequate hiring, training and supervision and the deficiencies noted

herein, Defendants knowingly and/or deliberately failed to protect B.C. from

neglect and abuse by ensuring adequate staffing, training, and supervision,

exhibiting negligent, grossly negligent, reckless, and deliberate indifference to

B.C.’s rights, safety and well-being.

     65.    B.C.’s injuries occurred while he required, was known to require, and

had been guaranteed constant 2:1 supervision at FBH, and higher levels during

activities of daily living including using the bathroom and showering.

     66.    Defendants offered no rational explanation as to the cause of B.C.’s

injuries.

     67.    Defendants’ negligence may be inferred under the doctrine of res

ipsa loquitor, inasmuch as the extensive injuries suffered by B.C. are of the type

which do not normally occur in the absence of abuse or negligence or gross

negligence or recklessness under the circumstances described herein; the injuries

suffered by B.C. occurred while his person was under the exclusive control of

Defendants; and the injuries suffered by B.C. were not due to any voluntary

action or contribution on his part.

     68.    Defendants’ acts and/or omissions described herein also violated

their public duty as a matter of law to provide safe, appropriate and properly




                                        13
        Case 2:20-cv-06431-WB Document 1 Filed 12/22/20 Page 14 of 25




supervised habilitation, care, and treatment for B.C. in compliance with federal

and state statutory and regulatory requirements to provide adequate and safe

staffing and habilitative care consistent with the individual service plan for

persons such as B.C.

      69.   Defendants’ abuse of B.C. thus constituted negligence per se.

      70.   The harms suffered by B.C. were the direct, proximate and

 foreseeable results of Defendants’ acts and omissions described herein.

      71.   As a direct and proximate result of Defendants’ negligence, gross

 negligence and recklessness as set forth above, B.C. was abused and injured, and

 has suffered severe physical and emotional trauma, post-traumatic stress

 disorder, escalating maladaptive and self-injurious behaviors, separation from

 family and other relationships, and loss of life’s most basic pleasures. He has

 incurred and will continue to incur significant physical, emotional, behavioral

 harm and monetary damages stemming from the injuries he has suffered due to

 Defendants’ negligence and recklessness.

            WHEREFORE, Plaintiffs demand judgment against Defendants, for

 compensatory damages, punitive damages, medical expenses, attorneys’ fees

 and costs, and all other compensation which this Court deems fair and proper,

 in an amount in excess of seventy-five thousand dollars ($75,000).




                                        14
       Case 2:20-cv-06431-WB Document 1 Filed 12/22/20 Page 15 of 25




                                        COUNT II

     CLAIMS BASED UPON SECTION 504 OF THE REHABILITATION
              ACT, 29 U.S.C. § 794 (“SECTION 504”)

                        PLAINTIFFS vs. ALL DEFENDANTS


     72.    Plaintiffs incorporate by reference all preceding and subsequent

paragraphs in this Complaint.

     73.    Section 504 of the Rehabilitation Act, 29 U.S.C. § 794, prohibits the

exclusion of, or discrimination against, handicapped persons in federally funded

programs. Section 504 provides that “no qualified individual with a disability in

the United States shall be excluded from, denied the benefits of, or be subjected

to discrimination under any program or activity that either receives Federal

financial assistance or is conducted by any Executive agency or the United States

Postal Service.” 29 U.S.C. § 794.

     74.    Under Section 504, a “handicapped person” is defined as “any person

who has a physical or mental impairment which substantially limits one or more

major life activities.” 34 C.F.R. § 104.3. The term “physical or mental

impairment” is defined as “any physical or psychological disorder such as . . .

emotional or mental illness and specific learning disabilities” Id. The term

“major life activities” is defined as “functions such as caring for one’s self . . .




                                          15
         Case 2:20-cv-06431-WB Document 1 Filed 12/22/20 Page 16 of 25




learning and working.” 34 C.F.R. § 104.3.

        75.    At all times relevant to this Complaint, B.C. was a qualified

 individual with a disability for purposes of Section 504.

        76.    At all times relevant to this Complaint, Defendants knew of B.C.’s

 disability.

        77.    Defendants owed B.C. a duty of care to provide him with an

 appropriate and properly supervised residential program in accordance with

 Section 504.

        78.    Defendants breached their duty of care under Section 504 in failing

 to provide B.C. with a safe and appropriate residential program and to be free

 from abuse and bodily harm at the hands of his caregivers.

        79.    Defendants’ conduct in failing to provide B.C. with a safe and

 appropriate residential program denied him the benefits of his program.

        80.    Despite his disabilities, at all times relevant to this Complaint, B.C.

 was otherwise qualified to participate in FBH’s residential program with

 appropriate accommodations and supplemental supports for purposes of Section

 504.

        81.    Defendants discriminated against B.C. by failing to provide him with

 a safe and properly supervised residential program, ultimately causing his

 injuries.


                                            16
      Case 2:20-cv-06431-WB Document 1 Filed 12/22/20 Page 17 of 25




    82.    B.C.’s disability was the basis for, and cause of, the discrimination

against him, denial of benefits of his program, and his injuries.

    83.    Defendants are the recipients of multiple sources of federal financial

assistance and funds.

    84.    Defendants’ conduct constituted a conscious disregard for, and

deliberate indifference to, B.C.’s rights under Section 504 to a safe and

appropriate residential program, and to be free from abuse and bodily harm at

the hands of his caregivers.

    85.    As a direct and proximate result of Defendants’ violations of Section

504 as set forth above, B.C. was abused and injured, and has suffered severe

physical and emotional trauma, post-traumatic stress disorder, escalating

maladaptive and self-injurious behaviors, separation from family and other

relationships, and loss of life’s most basic pleasures. He has incurred and will

continue to incur significant physical, emotional, behavioral harm and monetary

damages stemming from the injuries he has suffered due to Defendants’

violations of Section 504.

    WHEREFORE, Plaintiffs demand judgment against Defendants, for

compensatory damages, punitive damages, complete medical expenses,

attorneys’ fees and costs, and all other compensation which this Court deems




                                        17
       Case 2:20-cv-06431-WB Document 1 Filed 12/22/20 Page 18 of 25




fair and proper, in an amount in excess of seventy-five thousand dollars

($75,000).

                                        COUNT III

              AMERICANS WITH DISABILITIES ACT, 42 U.S.C. § 12101

                         PLAINTIFFS vs. ALL DEFENDANTS


     86.      Plaintiffs incorporate by reference all preceding and subsequent

paragraphs of this Complaint as though fully set forth herein.

     87.      Title III of the ADA provides that “[n]o individual shall be

discriminated against on the basis of disability in the full and equal enjoyment of

the goods, services, facilities, privileges, advantages, or accommodations of any

place of public accommodation by any person who owns, leases (or leases to), or

operates a place of public accommodation.” 42 U.S.C. § 12182(a). A hospital such

as FBH is a “place of public accommodation.” 42 U.S.C. § 12181(7)(F).

     88.      At all times relevant to this Complaint, B.C. was a qualified individual

with a disability for purposes of the ADA.

     89.      At all times relevant to this Complaint, Defendants knew of B.C.’s

disability.

     90.      Defendants owed B.C. a duty of care to provide B.C. with an

appropriate and properly supervised residential program free from physical and/or

mental abuse in accordance with the ADA.

                                          18
        Case 2:20-cv-06431-WB Document 1 Filed 12/22/20 Page 19 of 25




      91.   Defendants breached their duty of care under the ADA in failing to

provide B.C. with a safe and appropriate residential program and to be free from

abuse and bodily harm at the hands of his caregivers.

      92.   Defendants’ conduct in failing to provide B.C. with a safe and

 appropriate residential program free from physical and/or mental abuse denied him

 the benefits of his program.

      93.   Despite his disabilities, at all times relevant to this Complaint, B.C. was

 otherwise qualified to participate in the Defendants’ residential program with

 appropriate accommodations and supplemental supports for purposes of the ADA.

      94.   Defendants discriminated against B.C. by failing to provide B.C. with

 a safe and properly supervised residential program, ultimately causing his injuries.

      95.   B.C.’s disability was the basis for, and cause of, the discrimination

 against him, denial of benefits of his program, and his injuries.

      96.   Defendants’ conduct constituted a conscious disregard for, and

 deliberate indifference to, B.C.’s rights under the ADA to a safe, appropriate and

 properly supervised residential program, and to be free from abuse and bodily harm

 at the hands of his caregivers.

      97.   As a direct and proximate result of Defendants’ violations of the ADA

 as set forth above, B.C. was abused and injured, and has suffered severe physical

 and emotional trauma, post-traumatic stress disorder, escalating maladaptive and


                                         19
        Case 2:20-cv-06431-WB Document 1 Filed 12/22/20 Page 20 of 25




self-injurious behaviors, separation from family and other relationships, and loss of

life’s most basic pleasures, and without the declaratory and injunctive relief sought

herein, B.C. and others similarly situated may be subject to similar abuse and harm.

      98.    B.C. has incurred and will continue to incur significant physical,

 emotional, behavioral harm and monetary damages stemming from the injuries he

 has suffered due to Defendants’ violations of the ADA.

      WHEREFORE, Plaintiffs demand declaratory judgment and injunctive relief

 against Defendants, and respectfully request that the Court declare Defendants’

 past actions and inactions to violate the ADA, and to compel Defendants to take

 all necessary steps to insure that Defendants adequately hire, train, staff and

 supervise their programs to avoid future injuries to B.C. and other individuals

 similarly situated.

                                       COUNT IV

                          BREACH OF FIDUCIARY DUTY

                            PLAINTIFFS vs. FBH and UHS


      99.    Plaintiffs incorporate by reference all preceding and subsequent

 paragraphs in this Complaint.

      100. A fiduciary relationship existed between Defendants, including its

 employees, agents, and officers, and B.C., in that B.C. reposed a special confidence




                                         20
        Case 2:20-cv-06431-WB Document 1 Filed 12/22/20 Page 21 of 25




in Defendants to the extent that B.C. and Defendants did not deal with each other on

equal terms, due to B.C.’s disabilities, as well as his dependence and justifiable trust

on Defendants and their personnel.

      101. Defendants breached that duty through their actions as set forth above.

      102. As a direct and proximate result of Defendants’ breaches of fiduciary

 duty, B.C. was abused and injured, and has suffered severe physical and emotional

 trauma, post-traumatic stress disorder, escalating maladaptive and self-injurious

 behaviors, separation from family and other relationships, and loss of life’s most

 basic pleasures.

      103. B.C. has incurred and will continue to incur significant physical,

 emotional, behavioral harm and monetary damages stemming from the injuries he

 has suffered due to Defendants’ breaches of fiduciary duty.

      WHEREFORE, Plaintiffs demand judgment against Defendants, for

 compensatory damages, punitive damages, medical expenses, attorneys’ fees and

 costs, and all other compensation which this Court deems fair and proper, in an

 amount in excess of seventy-five thousand dollars ($75,000).

                                         COUNT V

             NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS

                             PLAINTIFFS vs. FBH and UHS


      104. Plaintiffs incorporate by reference all preceding and subsequent

                                          21
      Case 2:20-cv-06431-WB Document 1 Filed 12/22/20 Page 22 of 25




paragraphs in this Complaint.

     105. As set forth above, the Defendants owed B.C. a pre-existing duty of

care through having a fiduciary relationship with him.

     106. Defendants, as set forth above, breached that duty, causing B.C.

significant emotional distress, which has manifested itself in physical and

psychiatric injuries, including an exacerbation of Post-Traumatic Stress Disorder.

     107. As a direct and proximate result of Defendants’ violations as set forth

above, B.C. was abused and injured, and has suffered severe physical and

emotional trauma, post-traumatic stress disorder, escalating maladaptive and self-

injurious behaviors, separation from family and other relationships, and loss of

life’s most basic pleasures.

     108. B.C. has incurred and will continue to incur significant physical,

emotional, behavioral harm and monetary damages stemming from the injuries he

has suffered due to Defendants’ negligence and abuse.

     WHEREFORE, Plaintiffs demand judgment against Defendants, for

compensatory damages, punitive damages, medical expenses, attorneys’ fees and

costs, and all other compensation which this Court deems fair and proper, in an

amount in excess of seventy-five thousand dollars ($75,000).




                                       22
      Case 2:20-cv-06431-WB Document 1 Filed 12/22/20 Page 23 of 25




                                  COUNT VI

      Section 504: LOSS OF CONSORTIUM, SOCIETY, SERVICES, AND
                          COMPANIONSHIP

                    KEVIN & THERESA C. vs. FBH and UHS

     109. Plaintiffs incorporate by reference all preceding and subsequent

paragraphs in this Complaint.

     110. A parent has a protected interest under federal law in the consortium,

companionship, society and safety of her minor or unemancipated adult child and

in preserving that child’s life and physical safety, and may recover damages for

loss of consortium, companionship, society, and safety of that child. McCurdy v.

Dodd, 352 F.3d 820 (3d Cir. 2003); Estate of Bailey v. County of York, 768 F.2d

503, 509 n. 7 (3rd Cir. 1985) (overruled on other grounds); Pahle v. Colebrookdale

Twp., 227 F. Supp. 2d 361, 381-382 (E.D. Pa. 2002).

     111. Plaintiffs were deprived of B.C.’s consortium, society, services, and

companionship by as a direct and proximate result of Defendants’ violations as set

forth above.

     112. CHOP’s Philadelphia location is far from the family’s home in New

Jersey. This reduced plaintiffs’ ability to see him and caused them to incur

expenses of travel and of staying in Pennsylvania when they felt the need to be

closer.

     113. B.C.’s emotional trauma which continues to this day further diminishes

                                       23
      Case 2:20-cv-06431-WB Document 1 Filed 12/22/20 Page 24 of 25




and depreciates plaintiffs’ ability to connect with B.C. and denies them the full

consortium, companionship, society and safety of their minor or unemancipated

adult child, and they will remain responsible for his medical and habilitative

expenses stemming from the Defendants’ actions for years to come.

    114. Additionally, B.C.’s physical and emotional trauma have caused Kevin

C., his father, to separate from his employment in order to provide care for B.C.

and as a result, Kevin C. has suffered and will continue to suffer a loss of wages

and impairment of his earning capacity, all to the Plaintiffs’ detriment and loss.

    WHEREFORE, Plaintiffs demand judgment against Defendants, for

compensatory damages, punitive damages, complete medical expenses, travel

expenses, lodging expenses, wage loss of Kevin C., impairment of the earning

capacity of Kevin C., attorneys’ fees and costs, and all other compensation which

this Court deems fair and proper, in an amount in excess of seventy-five thousand

dollars ($75,000).




                                        24
       Case 2:20-cv-06431-WB Document 1 Filed 12/22/20 Page 25 of 25




V.   RELIEF REQUESTED

     Plaintiffs seek monetary compensatory damages, declaratory and injunctive

 relief, punitive damages, complete medical expenses, travel expenses, lodging

 expenses, wage loss of Kevin C., impairment of the earning capacity of Kevin C.,

 and reasonable attorneys’ fees and costs under Pennsylvania law, the Americans

 with Disabilities Act, and Section 504, and such other relief as this Court deems

 fair and proper, in an amount in excess of seventy-five thousand dollars ($75,000).

                                      Respectfully Submitted,

                                      Abrahamsen, Conaboy & Abrahamsen, P.C.


                               By:    ______________________________
                                      James J. Conaboy, Esquire
                                      Attorney ID No.: 77987

                                      1006 Pittston Avenue
                                      Scranton, PA 18505
                                      (570) 348-0200
                                      jconaboy@law-aca.com




                                        25
